Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-16-00055-CV

                          IN THE INTEREST OF W.T.H., a Child

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-06-00125-CVK
                         Honorable Donna S. Rayes, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order Granting
Intervenor’s Plea to the Jurisdiction is AFFIRMED.

       Costs are assessed against the party that incurred them.

       SIGNED February 15, 2017.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice